Citation Nr: 1401149	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right shoulder disability.  

2.  Entitlement to service connection for right arm and hand neuropathy, as secondary to a service-connected shoulder disability.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1981 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified before the undersigned Veterans Law Judge in July 2011, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons discussed below, the Board has determined that additional development, with ensuing delay, is unfortunately required prior to the adjudication of these issues.  

Shoulder Disability

The Veteran was service connected for a shoulder disability in August 1985.  He sustained a fracture of the right shoulder in a motor vehicle accident, and underwent open reduction and internal fixation of the right shoulder in March 1984.  The Veteran was diagnosed, post operatively with a fracture dislocation of the right shoulder with post-traumatic changes of the right shoulder, with abduction limited to 20 degrees and extension to 10 percent.  At the time of service connection, the Veteran was unable to raise his right arm overhead.  

Subsequently in November 1994, the Veteran submitted a claim for an increased evaluation for his right shoulder disability.  The Veteran had a non-service connected injury in March 1994 where he fell on ice and landed on his right shoulder.  After the accident the Veteran reported decreased strength and range of right shoulder motion.  Subsequently, the Veteran underwent a total right shoulder replacement, arthoplasty in June 1995.  

In November 1994, the RO determined that the right shoulder replacement was due to an incurrent injury of the right shoulder and not due to his service connected injury.  However, the Board at this time would like to remand for a medical opinion to determine if there is a nexus between his total right shoulder replacement and his in-service right shoulder injury.  

Further, the Board observes that his last VA examination was in August 2008, which was more than five years ago.  As a result, the Board is remanding for an updated VA examination to evaluate the current level of the Veteran's shoulder disability.  

Right Arm and Hand Neuropathy

Additionally, the Veteran claims service connection for right arm and hand neuropathy as secondary to his service-connected right shoulder disability.  While the Veteran was provided a VA examination, which found that there was no electrodiagnostic evidence of cervical radiculopathy, brachial plexopathy, or an entrapment neuropathy, this examination was completed in April 2009.  It is the opinion of the Board that the Veteran needs an updated examination to determine the cause and to render a diagnosis related to the Veteran's symptoms of muscle spasms, loss of nerve sensation and reported weakness in the right arm and hand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment records pertaining to the disabilities on appeal that have not been associated with the claims file or scanned into "Virtual VA" including any updated VA treatment records from the White River VAMC since March 2010 and the Boston VAMC since April 2009.  

2.  Schedule the Veteran for a VA examination to determine if his total right shoulder replacement is etiologically related to his in-service accident and subsequent right shoulder disability and to evaluate his claim that he has additional disability of the right arm.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is asked to offer an opinion as to the etiology of the Veteran's current right shoulder condition and address the following: 

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's total right shoulder replacement is etiologically related to his in-service accident and subsequent service-connected right shoulder disability.  

b. If (a) is answered affirmatively, evaluate the Veteran's current shoulder disability as a prosthetic implant and determine the current severity of the Veteran's disability.  

c. If (a) is answered negatively, evaluate the Veteran's shoulder disability as an impairment of the humerus and determine the current severity of the Veteran's disability.  All necessary range of motion testing, x-rays, and strength evaluations should be completed, in addition to any other necessary testing.  

d. Finally, is it at least as likely as not (i.e., probability of 50 percent) that any current disorder resulting in symptoms of right arm and hand neuropathy (claimed as muscle spasms, weakness and loss of sensation) is proximately due (caused by) to the Veteran's service-connected shoulder disability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).






